Case 1:21-cv-02917-MKB-JRC Document 1 Filed 05/24/21 Page 1 of 10 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

 Aryeh Klein, individually and on behalf of all
 others similarly situated,                            C.A. No:
                                    Plaintiff,
                                                        CLASS ACTION COMPLAINT

                                                         DEMAND FOR JURY TRIAL




        -v.-
 Collection Bureau of the Hudson Valley, Inc.,
 and
 John Does 1-25,


                        Defendant(s).

                                          COMPLAINT

       Plaintiff Aryeh Klein (hereinafter “Plaintiff”) brings this Class Action Complaint by and

through his attorneys, Stein Saks, PLLC against Defendant Collection Bureau of the Hudson

Valley, Inc., (hereinafter “Defendant CBHV”), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."


                                                  1
Case 1:21-cv-02917-MKB-JRC Document 1 Filed 05/24/21 Page 2 of 10 PageID #: 2




   Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

   "'the effective collection of debts" does not require "misrepresentation or other abusive debt

   collection practices." 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to "insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

   determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

   action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

   is where a substantial part of the events or omissions giving rise to the claim occurred and this

   is where Plaintiff resides.

                                     NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New York consumers under

   § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act ("FDCPA"), and

      6.      Plaintiff is seeking damages and declaratory relief.




                                                2
Case 1:21-cv-02917-MKB-JRC Document 1 Filed 05/24/21 Page 3 of 10 PageID #: 3




                                                PARTIES

      7.      Plaintiff is a resident of the State of New York, County of Kings, and resides at

   1417 59th St., Brooklyn, NY 11219.

      8.      Defendant CBHV is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and as used in the FDCPA with an address at 155 N Plank Road, Newburgh, New

   York 12550-0831.

      9.      Upon information and belief, Defendant CBHV is a company that uses the mail,

   telephone, and facsimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.

      10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

   purpose of substituting names of Defendants whose identities will be disclosed in discovery

   and should be made parties to this action.

                                       CLASS ALLEGATIONS

      11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      12.     The Class consists of:

              a. all individuals with addresses in the State of New York;

              b. to whom Defendant CBHV sent a collection letter attempting to collect a

                  consumer debt;

              c. that listed a charge for Equipment without stating that the equipment can be

                  returned;

              d. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (21) days after the filing of this action.




                                                 3
Case 1:21-cv-02917-MKB-JRC Document 1 Filed 05/24/21 Page 4 of 10 PageID #: 4




      13.      The identities of all class members are readily ascertainable from the records of

   Defendant and those companies and entities on whose behalf it attempts to collect debts and/or

   has purchased debts.

      14.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

   partners, managers, directors and employees of the Defendant and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      15.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal

   issue is whether the Defendant’s written communications to consumers, in the forms attached

   as Exhibits A, violate 15 U.S.C. §§ 1692e, 1692f.

      16.      The Plaintiff’s claims are typical of the class members, as all are based upon the

   same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

   the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

   in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor his attorneys have any interests, which might cause them not to vigorously pursue this

   action.

      17.      This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

   a well-defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.




                                                4
Case 1:21-cv-02917-MKB-JRC Document 1 Filed 05/24/21 Page 5 of 10 PageID #: 5




           b. Common Questions Predominate: Common questions of law and fact exist

              as to all members of the Plaintiff Class and those questions predominance over

              any questions or issues involving only individual class members. The principal

              issue is whether the Defendant’s written communications to consumers, in the

              forms attached as Exhibit A violate 15 U.S.C. § 1692e, 1692f.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the members of

              the Plaintiff Class. The Plaintiff and all members of the Plaintiff Class have

              claims arising out of the Defendants' common uniform course of conduct

              complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

              Plaintiff Class insofar as Plaintiff has no interests that are adverse to the absent

              members of the Plaintiff Class. The Plaintiff is committed to vigorously

              litigating this matter. Plaintiff has also retained counsel experienced in handling

              consumer lawsuits, complex legal issues, and class actions. Neither the Plaintiff

              nor his counsel have any interests which might cause them not to vigorously

              pursue the instant class action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because individual joinder of all

              members would be impracticable. Class action treatment will permit a large

              number of similarly situated persons to prosecute their common claims in a

              single forum efficiently and without unnecessary duplication of effort and

              expense that individual actions would engender.




                                             5
Case 1:21-cv-02917-MKB-JRC Document 1 Filed 05/24/21 Page 6 of 10 PageID #: 6




      18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member and in that a class action

   is superior to other available methods for the fair and efficient adjudication of the controversy.

      19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

      20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      21.     Some time prior to November 30, 2020, an obligation was allegedly incurred to

   Optimum.

      22.     The Optimum obligation arose out of an alleged debt for transactions primarily

   for personal, family or household purposes, specifically cable/internet/phone services.

      23.     The alleged Optimum obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

      24.     Optimum is a "creditor" as defined by 15 U.S.C. § 1692a(4).

      25.     Defendant CBHV contracted with Optimum to collect the alleged debt.

      26.     Defendant collects and attempts to collect debts incurred or alleged to have been

   incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.

                             Violation November 30, 2020 Collection Letter




                                                 6
Case 1:21-cv-02917-MKB-JRC Document 1 Filed 05/24/21 Page 7 of 10 PageID #: 7




      27.       On or about November 30, 2020, Defendant sent the Plaintiff a collection letter (the

   “Letter”) regarding the alleged debt owed to Optimum. A true and correct copy of the Letter

   is attached hereto as Exhibit A.

      28.       The Letter attempts to collect a total balance of $244.62 which includes $80.00 for

   “Equipment Balance.”

      29.       The Letter further states: “Our records indicate there is still unreturned equipment

   and a balance on this past due account. Since the equipment has not been returned the total

   balance of $244.62 is due. Please respond to this letter within seven days or we may take

   additional collection efforts.”

      30.       Upon information and belief, if Plaintiff would return the equipment which forms

   the basis of the charge, the balanced would be reduced significantly due to a credit for the

   returned equipment.

      31.       Defendant’s letter makes no mention at all of this possibility.

      32.       It is deceptive to list a charge for equipment and not to make any mention of the

   possibility of reducing the charge significantly (or completely) by simply returning the

   equipment.

      33.       By listing an Equipment Balance and not stating the plain and simple way in which

   Plaintiff can remedy this Balance, Defendant has deceptively misled Plaintiff by implying that

   the Equipment Balance is fixed and cannot be remedied or mitigated.

      34.       As a result of Defendant's deceptive, misleading and unfair debt collection

      practices, Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.


                                                  7
Case 1:21-cv-02917-MKB-JRC Document 1 Filed 05/24/21 Page 8 of 10 PageID #: 8




      35.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      36.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      37.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

   or misleading representation or means in connection with the collection of any debt.

      38.     Defendant violated § 1692e:

              a. As the Letter it is open to more than one reasonable interpretation, at least one

                  of which is inaccurate.

              b. By making a false and misleading representation in violation of §1692e(10).

      39.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award of

   actual damages, statutory damages, costs and attorneys’ fees.

                                             COUNT II

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692f
                              et seq.

      44.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      45.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      46.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

      47.     Defendant violated this section by omitting a simple way in which Plaintiff can

   remedy or mitigate the Equipment Balance stated in their letter.



                                                8
Case 1:21-cv-02917-MKB-JRC Document 1 Filed 05/24/21 Page 9 of 10 PageID #: 9




       48.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.



                               DEMAND FOR TRIAL BY JURY

       40.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Aryeh Klein, individually and on behalf of all others similarly

situated, demands judgment from Defendant CBHV as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may

   deem just and proper.


                                                Respectfully Submitted,

                                                STEIN SAKS, PLLC

                                                /s/Raphael Deutsch



                                                   9
Case 1:21-cv-02917-MKB-JRC Document 1 Filed 05/24/21 Page 10 of 10 PageID #: 10




                                    Raphael Deutsch, Esq.
                                    285 Passaic Street
                                    Hackensack, NJ 07601
                                    Tel: (201) 282-6500
                                    Fax: (201) 282-6501
                                    rdeutsch@steinsakslegal.com




                                      10
